Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 36, 44 and 79-87 are currently pending. Claims 36 and 82-84 have been amended by Applicants’ amendment filed 08-31-2021. No claims have been added or canceled by Applicants’ amendment filed 08-31-2021.

Applicant's election without traverse of Group II, claims 36, 39, 44, 51, 53, 56, 59, 65 and 79, directed to a kit for enriching at least one target nucleic acid sequence from a biological sample, and an election of the following Species:
Species (A): wherein the microparticle of Formula (I) comprises wherein each of Mol is one of the plurality of binding moieties and at least one of the plurality of primer species, m is 1, n is 1, R1 is a bond, R2 is an unsubstituted alkyl, and R3 is an unsubstituted alkyl (claim 36),
Species (B): wherein the species of structure of the microdroplet is an aqueous microdroplet (claim 36),
Species (C): wherein the at least one primer species is specific for a target site on the nucleic acid template molecule in at least one microdroplet (claim 39), and 
Species (D): wherein each primer vehicle has a single primer species bound (claim 51), in the reply filed on July 1, 2020, was previously acknowledged.  

Regarding Species (A), upon further consideration, the Examiner previously rejoined the species of microparticle comprising Formula (I), wherein m is 97, and n is 2. The examination of all species 


Claims 53, 59 and 65 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

The claims will be examined insofar as they read on the elected species.

Therefore, claims 36, 44 and 79-87 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No.
PCT/US16/65430, filed on December 7, 2016, which claims the benefit of US Provisional Patent Application 62/264,187, filed December 7, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 31, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Objection
	The objection to claims 36, 80, 83 and 87 is withdrawn due to Applicant’s amendment to the claims to spell out the abbreviation in the first encounter in the claims, in the reply filed 08-31-2021. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 82-84 is withdrawn under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 82 is withdrawn as being indefinite for the recitation of the term “the primer vehicles” due to Applicant’s amendment of the claim to recite the term “a plurality of primer vehicles”, in the reply filed 08-31-2021. 
The rejection of claim 83 is withdrawn as being indefinite for the recitation of the term “the copies of the PCR primer” due to Applicant’s amendment of the claim to recite the term “a plurality of copies of a PCR primer”, in the reply filed 08-31-2021. 
The rejection of claim 85 is withdrawn as being indefinite for the recitation of the term “the copies of the PCR primer” due to Applicant’s amendment of the claim to recite the term “a plurality of copies of a PCR primer”, in the reply filed 08-31-2021. 
In view of the withdrawn rejection, Applicants’ arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The term “microfluidic device” in claim 36 is interpreted to refer to any device or system that manipulates and controls fluids in the range of microliters including any element thereof such as, for example, an emulsion generation system, substrates, polymer coatings, detectors, imaging devices, flow cells, channels, electrodes, pumps, amplification systems, metal particles, beads, HPLC, wells, the environment (e.g., a river, stream, etc.), etc.
The term “primer vehicle” in claim 36 is interpreted to refer to any vehicle for carrying, sequestering, storing and/or moving primers (e.g., droplets, emulsions, cells, beads, microparticles, compartments, wells, flow cells, channels, etc.).
	The term “microdroplet” in claim 36 is interpreted to refer to a droplet of fluid on the micron scale including a fluid encased in a second carrier fluid, a fluid encased in a solid container, spots on a substrate surface (e.g., water, an oil-in-water emulsion, a water-in-oil emulsion, an oil, a polymersome, a colloidosome, buffer, an organic solvent of any kind, etc.).

	The term “different respective target sites” in claim 36 is interpreted to refer to different nucleic acid sequences present in a single analyte or target molecule and/or to refer to the same and/or different nucleic acid sequences present in different analytes or (separate) target molecules.
	The term “a water soluble polymer consisting essentially of a polymer of formula (I)” of claim 79 is interpreted to mean that the hydrogel bead comprises a water soluble polymer consisting essentially of the structure of formula (I) (e.g., a hydrogel bead made from the polymer of formula (I); the polymer of formula (I) attached to the surface of a hydrogel bead, the polymer of formula (I) that coats a substrate, etc.), wherein the hydrogel bead can comprise additional polymers.
The term “barcode” of claim 80 is interpreted to refer to any nucleic acid sequence of any length that is capable of assisting in the identification of a target molecule including, for example, a DNA sequence and/or an RNA sequence, a random sequence, a universal sequence, oligonucleotides, aptamers, probes, primers, adaptors, a portion of a sequence such as in a library primer, cypher, index molecule, etc.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 36 and 44 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Srinivasan et al. (US Patent Application Publication No. 20070275415, published November 29, 2007).
Regarding claims 36 and 44, Srinivasan et al. teach a method of detecting a target analyte in a sample, wherein the method comprises: (a) executing droplet operations to combine affinity-based assay reagents on a droplet microactuator with a sample potentially comprising the target analyte to generate a signal indicative of the presence, absence and/or quantity of the analyte; and (b) detecting the signal, wherein the signal corresponds to the presence, absence and/or quantity of the analyte (paragraph [0014]). Srinivasan et al. teach a droplet microactuator comprising a droplet comprising any one or more reagents and/or samples for conduction nucleic acid amplification, such that in amplification protocols of the invention, various reagents can be combined with a nucleic acid template to yield an amplification-ready droplet, such as a PCR-ready droplet, wherein PCR reagents including primers are provided in the droplet actuator and combined, wherein reagents used in amplification methods include one or more primers such that two primers are used to define the region of the nucleic acid template to be amplified (interpreted as a microfluidic device; and a plurality of distinct PCR primers for different respective targets, claim 36) (paragraphs [0060]; and [0077], lines 1-6). Srinivasan et al. teach that “beads” (interpreted as a microparticle) include any bead or particle capable of interacting with a droplet on or in proximity with a droplet microactuator, wherein a bead is capable of being transported in a droplet on a droplet microactuator (interpreted as a microparticle; and bead) (paragraph [0020], lines 1-9). Srinivasan et al. teach that a large number of copies of one or more nucleic acid molecules can be made in a single droplet from a small number of copies or even a single copy present in the droplet, such that PCR provides amplified target nucleic acid molecules (interpreted as a plurality of one PCR primer; and encompassing 102 to 1010 copies of the PCR primer, claim 36) (paragraph [0056], lines 1-10). Srinivasan et al. teach that the sample, which includes a nucleic acid template for amplification can be of any type including genomic DNA, RNA, plasmids, and artificial sequences (paragraph [0065]). Srinivasan et al. teach in Figure 4, Step 1, droplets comprising PCR reagents (interpreted as droplet comprise reagents for PCR), wherein the DNA source and PCR reagents undergo amplification such that the amplified nucleic acid sample (interpreted as a nucleic acid template molecule) can be immobilized within the droplet microactuator (interpreted as a plurality of microdroplets) so that reagent droplets can be brought into contact with the immobilized nucleic acid (interpreted as a nucleic acid template molecule), wherein immobilization can be on a surface of the droplet microactuator, such as beads (interpreted as microparticles, and primer vehicles) made from polymers, polymeric resins, and optionally including magnetically responsive materials, and wherein useful substrates for attachment include glass, gold, polyacrylamide gels, Teflon, and optical fibers, such that materials can, for example, be provided as films, particles, matrices or beads (corresponding to microdroplets; primer vehicles, nucleic acid template molecule; and droplets comprise reagents for PCR, claim 36) (paragraphs [0155]-[00156]; and Figure 4). Srinivasan et al. teach in step 3 of Figure 4, that double-stranded nucleic acid is treated with a denaturing reagent to yield single-stranded sample, wherein immobilization can occur before or after denaturation (interpreted as immobilizing a template nucleic acid molecule; and interpreting the DNA to comprise a barcode that is unique, claim 36) (paragraph [0161]; and Figure 4). Srinivasan et al. teach in steps 4 and 5 of Figure 4, the immobilized single-stranded nucleotide sample is primed (interpreted as a plurality of primers) to yield a double-stranded segment (interpreted as complementary), wherein priming can be achieved by transporting a droplet comprising primers into contact with the immobilized sample (interpreted as primer vehicles comprising PCR primers bound to a microparticle; specific for a different target sites of a nucleic acid template molecule; primers comprising a complementary sequence; interpreted the DNA as comprising a barcode; a single primer species bound; and primers are releasable by triggers as recited, claims 36 and 44) (paragraph [0163]; and Figure 4). Figure 4, Steps 1-5 is shown below:

    PNG
    media_image1.png
    696
    404
    media_image1.png
    Greyscale

Figure 4
Srinivasan et al. teach that the invention includes a droplet along with a polymerase, nucleotides, and/or one or more primers at a concentration sufficient to facilitate amplification of a target nucleic acid, such that when two primers are used, they are typically provided in equal concentrations (corresponding to each microdroplet has a plurality of the same primer vehicles, claim 36) (paragraphs [0076], lines 5-8; polymeric material, coatings, and moieties, which permit attachment of any assay reagent (paragraph [0020], lines 22-25). Srinivasan et al. teach that a sample droplet is contacted with the antibody or antibody fragment immobilized onto a bead or surface to permit any target analyte present in the sample to bind with the immobilized antibody or antibody fragment (interpreting an antibody fragments as a nucleic acid template molecule; and primers specific for different respective target sites, claim 36) (paragraph [0222], lines 1-3). Srinivasan et al. teach that any number of beads can be contained within a droplet, wherein the number of magnetically responsive beads can range from 1 to several 100,000’s, such that in one embodiment, the invention makes use of one to 100 magnetically responsive beads per droplet (interpreted as 5-200 primer vehicles per microdroplet, claim 36) (paragraph [0363], lines 1-11). Srinivasan et al. teach that the filler fluid can be any fluid in which that droplet microactuator can conduct one or more droplet operations, wherein suitable liquid fillers include halogenated oils such as fluorocarbons and perfluorocarbons (interpreted as microdroplets surrounded by a fluorocarbon oil, claim 85) (paragraph [0398], lines 1-3 and 8-15). Srinivasan et al. teach that the systems are scalable and can control tens, hundreds, thousands or more parallel droplet manipulations per droplet microactuator (interpreted as 102 to about 1010 copies of the PCR primer, claim 87) (paragraph [0496], lines 7-10). Srinivasan teaches that droplets can be merged or combined (interpreting the combined droplets as comprising a plurality of microparticles, claim 36) (paragraph [0153], lines 1-7).
	Srinivasan et al. do not specifically teach a hydrogel bead comprising a polymer consisting essentially of formula (I) (instant claim 79).
Srinivasan et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Srinivasan do not show multiple particles in a droplet, each particle linked to multiple copies of one primer (i.e., the claimed primer vehicle) (Applicant Remarks, pg. 6, second full paragraph); and (b) Srinivasan wholly lacks the “primer vehicle” as recited in instant .
Regarding (a), As an initial matter, it is noted that instant claim 36 is broadly recited such that no particular microfluidic device, droplet generator, channels, carrier fluid channel, microdroplets, microparticles, primer vehicles, nucleic acid template molecules, primers, binding moieties, and/or target sites are recited. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Srinivasan do not show multiple particles in a droplet, each particle linked to multiple copies of one primer (i.e., the claimed primer vehicle), is not persuasive because instant claim 36 does not require multiple particles in a droplet. As an initial matter, it is noted that instant claim 36 recites: 
“a plurality of primer vehicles, wherein each primer vehicle comprises a microparticle with a plurality of copies of a polymerase chain reaction (PCR) primer bound to the microparticle through a respective plurality of binding moieties” (underline added) in lines 6-8.

Thus, instant claim 36 clearly recites that each primer vehicle comprises a single microparticle in each of the plurality of droplets and a plurality of copies of PCR primers bound to the microparticle. Srinivasan illustrates in Figure 4, that the amplified nucleic acid sample can be immobilized within the droplet microactuator so that reagent droplets (interpreting droplets as primer vehicles) are brought into contact with the immobilized nucleic acid, such that immobilization can be on surfaces within the microactuator such as beads (interpreting beads as microparticles); the double-stranded nucleic acid is denatured with NaOH; and the immobilized single stranded nucleotide sample is primed to yield a double stranded segment (interpreting droplets as a plurality of primer vesicles each comprising a microparticle with a 
    PNG
    media_image2.png
    11
    40
    media_image2.png
    Greyscale
) linked to a particle 
    PNG
    media_image3.png
    82
    70
    media_image3.png
    Greyscale
, and a plurality of copies of primers (
    PNG
    media_image4.png
    28
    18
    media_image4.png
    Greyscale
) hybridized to the nucleic acid template molecules at respective target sites 
    PNG
    media_image5.png
    84
    187
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    66
    88
    media_image6.png
    Greyscale
, wherein the template molecules and primers are bound to the microparticle through binding moiety such as an intermediary linker including an antibody (See; paragraphs [0065]; [0155]; [0161]; [0163]; [0196], lines 11-15; and Figure 4). Figure 4 is shown below.
      
    PNG
    media_image1.png
    696
    404
    media_image1.png
    Greyscale

Figure 4 
Assuming arguendo that a plurality of microparticles is required by instant claim 36, Srinivasan teaches that droplets can be merged or combined, such that the merged or combined droplets comprise a plurality of microparticles. Moreover, the Examiner notes that the term “microparticle” is defined as “small discrete particles”, such that the term “microparticle” broadly encompasses nucleic acids, antibodies, beads, primers, etc. (See; instant published Specification, paragraph [0104]). Srinivasan teaches primers bound to nucleic acids, and intermediary linker groups such as an antibody; and that analytes include proteins, peptides, small molecules, biomolecules, carbohydrates, lipids, etc. (interpreting the analytes and primers as a plurality of microparticles). Thus, Srinivasan teach all of the limitations of the claims.
Regarding (b), Applicant’s assertion that Srinivasan wholly lacks the “primer vehicle” as recited in instant claim 36, and does not report a microparticle linked to copies of a first primer, is not persuasive. Regarding microparticles and copies of a primer, please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 36, that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims, and the teachings of Srinivasan. The Examiner respectfully notes that a reference can describe a same feature using different terms than those found in the instant claims. For example, the instant published Specification defines the term “microparticle” as “small discrete particles”, such that the definition of the term “microparticle” broadly encompasses beads, metal particles, peptides, nucleic acids, primers, antibodies, small molecules, biomolecules, carbohydrates, lipids, etc. (See; instant published Specification, paragraph [0104]). It is noted that the instant Specification does not define the term “primer vehicle”, and no specific “primer vehicle” is recited in instant claim 36. Thus, the term “primer vehicle” in claim 36 is interpreted to refer to any vehicle for carrying, sequestering, storing and/or moving primers (e.g., droplets, emulsions, cells, beads, microparticles, compartments, wells, flow cells, channels, etc.). Srinivasan clearly teaches beads, droplets, microactuator surfaces, microparticles, nanoparticles, lipids, biological fluids, aqueous-oil-air three phase system, an oil and immiscible liquid system, channels, peptides, nucleic acids, coated substrates, magnetically responsive components, reservoirs and/or electric manipulation, all of which broadly qualify as “primer vehicles” as recited in instant claim 36. Thus, Srinivasan teaches all of the limitations of the claims.



(2)	The rejection of claims 36 and 44 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Monforte (US Patent Application Publication No. 20080124726, published May 29, 2008).
claims 36 and 44, Monforte teaches compositions and methods for the analysis of biomolecules associated with cells such as a nucleic acid gene expression product (interpreted as a nucleic acid template molecule), where the presence or absence of a particular biomolecule associated with the cells is examined, wherein the invention affords methods and instrumentation for high-throughput biochemical analysis of large numbers of cells (Abstract). Monforte teach one example of the process in Figure 1, such that in Figure 1A, an aqueous mixture comprising cells and beads bound with universal primers (interpreted as a primer vehicle comprising a plurality of primer species bound to a microparticle, and a single primer species); wherein as shown in Figure 1B, aqueous/non-aqueous emulsions are formed comprising vesicles, such that each vesicle comprises on average one bead and one cell (interpreting beads and cells as primer vehicles); and that as shown in Figure 1C, the vesicle aqueous volume in an oil-in-water emulsion contains reagents for multiplex PCR within the reaction vesicle, wherein thermocycling results in cell lysis, wherein reagents comprise at least one primer-pair specific for the nucleic acid of interest, and wherein reagents include small beads including polymeric beads that can contain a first set and a second set of oligonucleotide primers (interpreted as comprising a barcode that is unique, releasable by a triggering event); and as shown in Figure 1D, multiplex, universal primed PCR generates amplicons that remain associated with the bead (interpreting the entirety of the oil-in-water emulsions of Figs. 1B-D as a microdroplet, wherein the microdroplet comprises a plurality of primer vehicles comprising a plurality of primers specific for a different target site; primer species specific for a different target site of the nucleic acid; comprising a barcode that is unique; primers releasable by a triggering event; reagent for PCR; and a sequence complementary primer pairs, claims 36 and 44) (paragraphs [0030], lines 1-3; [0176]-[0179]; and Figure 1). Figures 1A-1D are shown below:

    PNG
    media_image7.png
    242
    349
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    226
    275
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    227
    279
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    227
    277
    media_image10.png
    Greyscale

           Fig. 1A                            Fig. 1B                      Fig. 1C                       Fig. 1D
incorporate universal priming sequence at the 5’ end of a primer and the reagent will further comprise at least one universal primer complimentary to the universal priming sequence (paragraph [0030], lines  7-10). Monforte teaches a solid phase component such as a bead comprising a nucleic acid at least partially complementary to the amplification product (also interpreted as a primer vesicle; a sequence complementary; specific for a different target site; and encompassing 102 to 1010 copies of the PCR primer, claims 36 and 44) (paragraph [0031]). Monforte teaches that a bead can be made of any substrate material including biological, non-biological, organic, inorganic, polymer, metal or combination of any of these, and that the surface of a bead can be chemically modified and subject to any type of treatment or coating, such as coatings that contain reactive groups that permit binding interactions with polynucleotides or polypeptides (interpreted as complementary sequence; and binding moiety, claim 36) (paragraph [0270], lines 1-7). Monforte teaches an aqueous solution comprising a plurality of cells (interpreted as each microdroplet comprising a plurality of the same primer vehicles) (paragraph [0011]). Monforte et al. teach the analysis of a biomolecule associated with the cells including a nucleic acid as shown in Figures 1A-K; and the use of reagents such as a first set of oligonucleotide primers (i.e., primer pairs) consisting of forward primers and reverse primers specific for genes or locus of interest, wherein the locus specific reagents can be on the device in wells (interpreted as primers for respective target sites, claim 36) (paragraphs [0086]; [0176]; and [0318]). Monforte et al. teach that fluids that find use in vesicle formation including silicone oils, mineral oil, and the partially fluorinated alkane perfluorohexyloctane (F6H8) (interpreted as a fluorocarbon oil, claim 36) (paragraph [0102]). Monforte et al. teach that samples are drawn into microfluidic devices that comprise networks of microscale cavities including channels, chambers, etc., having at least one dimension less than about 500 microns in size (interpreted as a microparticle loading capacity of 102 to 1010 primer copies) (paragraph [0317], lines 4-6). Monforte teaches that the amplified DNA sequences linked to the bead will represent the specific sequences (as targeted by the target specific primers) present within the cells, and also represent the relative amounts of these specific target sequences (interpreting beads as microparticles; and at least one primer-pair as encompassing a plurality of primers for different respective target sites of the nucleic acid template molecule) (paragraph [0181], lines 18-22).

Monforte meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Monforte does not teach multiple microparticles, each linked to its own distinct set of primers specific for a target site on a template molecule because Monforte teach microparticles linked to universal primers (Applicant Remarks, pg. 7, second through sixth full paragraphs)
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness, and the limitations as recited in instant claim 36; and that each primer vehicle comprises a single microparticle. It is noted that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that Monforte does not teach multiple microparticles, each linked to its own distinct set of primers specific for a target site on a template molecule because Monforte teach microparticles linked to universal primers, is not persuasive. As an initial matter, it is noted that instant claim 36 does not recite multiple microparticles in each primer vehicle, or that the plurality of distinct PCR primers are hybridized to the different respective target sites of the nucleic acid template molecule. Instead, instant claim 36 recites:
“a plurality of primer vehicles, wherein each primer vehicle comprises a microparticle with a plurality of copies of a polymerase chain reaction (PCR) primer bound to the microparticle through a respective plurality of binding moieties” (underline added) in lines 6-8; and


“wherein the plurality of primer vehicles in each microdroplet provides the microdroplet with a plurality of distinct PCR primers specific for different respective target sites of the nucleic acid template molecule” (underline added) in lines 9-11.

Thus, each primer vehicle comprises a microparticle, and the plurality of distinct PCR primers are simply present in the microdroplet. Monforte teaches the formation of emulsions and reaction vesicles including vesicles comprising one bead and one cell, as well as, vesicle-vesicle merging (interpreted as primer vesicles comprising multiple microparticles); that in Figure 1C, the vesicle aqueous volume in an oil-in-water emulsion (interpreted as a primer vehicle) contains reagents for multiplex PCR within the reaction vesicle, wherein reagents comprise at least one primer-pair specific for the nucleic acid of interest (interpreted as encompassing distinct PCR primers specific for different respective target sites); that reagents include small beads including polymeric beads that can contain a first set and a second set of oligonucleotide primers specific for genes of interest (interpreting beads as comprising distinct PCR primers specific for different respective target sites); performing multiplex PCR (interpreted as primers hybridized to target nucleic acid template molecules); and that the amplified DNA sequences linked to the bead will represent the specific sequences (as targeted by the target specific primers) present within the cells, and also represent the relative amounts of these specific target sequences (interpreting beads as microparticles; and the target-specific primers as encompassing a plurality of primers for different respective target sites of the nucleic acid template molecule). Thus, Monforte teaches all of the limitations of instant claim 36.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 36, 44 and 79-87 is maintained under 35 U.S.C. 103 as being unpatentable over Monforte (US Patent Application Publication No. 20080124726, published May 29, 2008) in view of Sola et al. (18th International Conference on Miniaturized Systems for Chemistry and Life Sciences, MicroTAS, San Antonio, TX, October 2014, 1719-1721) as evidenced by Froehlich et al. (US Patent Application Publication No. 20100248237, published September 30, 2010).
claims 36, 44, 79 (in part) and 80-87, Monforte teaches compositions and methods for the analysis of biomolecules associated with cells such as a nucleic acid gene expression product (interpreted as a nucleic acid template molecule), where the presence or absence of a particular biomolecule associated with the cells is examined, wherein the invention affords methods and instrumentation for high-throughput biochemical analysis of large numbers of cells (Abstract). Monforte teach one example of the process in Figure 1, such that in Figure 1A, an aqueous mixture comprising cells and beads bound with universal primers (interpreted as a primer vehicle comprising a plurality of primer species bound to a microparticle, and a single primer species); wherein as shown in Figure 1B, aqueous/non-aqueous emulsions are formed comprising vesicles, such that each vesicle comprises on average one bead and one cell (interpreting emulsions, beads, vesicles, and/or cells as primer vehicles); and that as shown in Figure 1C, the vesicle aqueous volume in an oil-in-water emulsion contains reagents for multiplex PCR within the reaction vesicle, wherein thermocycling results in cell lysis, wherein reagents comprise at least one primer-pair specific for the nucleic acid of interest, and wherein reagents include small beads including polymeric beads that can contain a first set and a second set of oligonucleotide primers (interpreted as comprising a barcode that is unique, releasable by a triggering event); and as shown in Figure 1D, multiplex, universal primed PCR generates amplicons that remain associated with the bead (interpreting the entirety of the oil-in-water emulsions of Figs. 1B-D as a microdroplet, wherein the microdroplet comprises a plurality of primer vehicles comprising a plurality of primers specific for a different target site; primer species specific for a different target site of the nucleic acid; comprising a barcode that is unique; primers releasable by a triggering event; reagent for PCR; and a sequence complementary primer pairs, claims 36, 44, 79 (in part), 80-84 and 86) (paragraphs [0030], lines 1-3; [0176]-[0179]; and Figure 1). Figures 1A-1D are shown below:

    PNG
    media_image7.png
    242
    349
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    226
    275
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    227
    279
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    227
    277
    media_image10.png
    Greyscale

           Fig. 1A                            Fig. 1B                      Fig. 1C                       Fig. 1D
incorporate universal priming sequence at the 5’ end of a primer and the reagent will further comprise at least one universal primer complimentary to the universal priming sequence (paragraph [0030], lines 7-10). Monforte teaches a solid phase component such as a bead comprising a nucleic acid at least partially complementary to the amplification product (also interpreted as a primer vesicle; a sequence complementary; specific for a different target site; and encompassing 102 to 1010 copies of the PCR primer, claims 36 and 87) (paragraph [0031]). Monforte teaches that a bead can be made of any substrate material including biological, non-biological, organic, inorganic, polymer, metal or combination of any of these, and that the surface of a bead can be chemically modified and subject to any type of treatment or coating, such as coatings that contain reactive groups that permit binding interactions with polynucleotides or polypeptides (interpreted as complementary sequence; and binding moiety, claim 36) (paragraph [0270], lines 1-7). Monforte teaches an aqueous solution comprising a plurality of cells (interpreted as each microdroplet comprising a plurality of the same primer vehicles) (paragraph [0011]). Monforte et al. teach the analysis of a biomolecule associated with the cells including a nucleic acid as shown in Figures 1A-K; and the use of reagents such as a first set of oligonucleotide primers (i.e., primer pairs) consisting of forward primers and reverse primers specific for genes or locus of interest, wherein the locus specific reagents can be on the device in wells (interpreted as primers for respective target sites, claim 36) (paragraphs [0086]; [0176]; and [0318]). Monforte et al. teach that fluids that find use in vesicle formation including silicone oils, mineral oil, and the partially fluorinated alkane perfluorohexyloctane (F6H8) (interpreted as a fluorocarbon oil, claim 85) (paragraph [0102]). Monforte et al. teach that samples are drawn into microfluidic devices that comprise networks of microscale cavities including channels, chambers, etc., having at least one dimension less than about 500 microns in size (interpreted as a microparticle loading capacity of 102 to 1010 primer copies, claim 87) (paragraph [0317], lines 4-6). Monforte teaches that the amplified DNA sequences linked to the bead will represent the specific sequences (as targeted by the target specific primers) present within the cells, and also represent the relative amounts of these specific target sequences (interpreting beads as microparticles; and at least one primer-pair as encompassing a plurality of primers for different respective target sites of the nucleic acid template molecule) (paragraph [0181], lines 18-22).

Regarding claim 79 (in part), Sola et al. teach the fabrication of a microfluidic cell completely made of thiol-ene material for microarray applications, wherein a new polymeric coating based on N,N-dimethyl acrylamide (DMA) which is able to reduce the material hydrophobicity, to avoid aspecific protein binding and is able to bind, in an oriented way, azido modified biomolecules (corresponding to a binding molecules) (Abstract). Sola et al. teach a newly introduced UV curable system as a new material for rapid prototyping of micro and nano fluidic systems such that the new coploymer is able to form a stable coating on thio-ene, wherein the copolymer backbone of DMA, MAPS and –yne PMA have the double function of grafting to the thiol groups on the surface by a UV-assisted reaction (interpreted as crosslinked hydrogel) (Introduction, pg. 1719, lines 1-3 and 7-9). Sola et al. teach that the cell is composed of two parts, wherein the two parts are bonded and sealed, and wherein both the two parts have been coated with a new copolymer composed of N,N,-dimethylacrylamide (DMA) (interpreted as monomer A), propinylmethacrylate (PMA) (interpreted as monomer C), and 3-(trimethoxysilyl) propyl methacrylate (MAPS) (interpreted as monomer B), poly(DMA-PMA-MAPS) (Figure 2), such that after the coating step, biomolecules have been immobilized on the flat surface by means of a piezoelectric spotter, wherein the functional monomer of the copolymer (PMA) allows the oriented immobilization of azido-modified biomolecules via a click chemistry reaction (corresponding to comprising Formula (I), claim 79) (pg. 1719, last partial paragraph; pg. 1720, first partial paragraph; and Figure 2), wherein it is known that the surface of a bead can be functionalized in a manner such that oligonucleotides can be attached including functionalization with an alkyne as evidenced by Froehlich et al. (paragraph [0073]-[0074]; and Table 1). Figure 2 is shown below:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
      
    PNG
    media_image12.png
    187
    263
    media_image12.png
    Greyscale

Figure 2
 coating composed of DMA, PMA, and MAPS by a simple dip and rinse process assisted by UV light, wherein the poly(DMA-PMA-MAPS) forms a stable coating onto the microfluidic cell surfaces because of the UV assisted reaction between the triple bond of PMA and the thiol groups of thiol-ene (interpreted as a bead comprising the polymer of formula (I), wherein the silyl groups and the alkyne groups are binding moieties that can bind to a bead surface, and can bind primer oligonucleotides, claim 79) (pg.1720, first full paragraph, lines 1-3; and pg. 1720, last full paragraph, lines 1-2). Sola et al. teach a disposable microfluidic cell completely made of thiol-ene was fabricated and coated with the polymer, poly(DMA-PMA-MAPS), wherein the functional monomer of the polymer allows the formation of a stable film on the thiol-ene surface to bind in an oriented way azido-modified biomolecules, such as a sandwich assay to detect HIV p-24 protein performed within the cell demonstrating the feasibility of a completely automated process that requires less reagent volume with respect to a classic static protocol (corresponding to a composition) (pg. 1721, last full paragraph)
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of providing a stable coating onto surfaces as exemplified by Sola et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beads and/or particles within emulsion vesicles comprising primer-pairs bound to a nucleic acid of interest as disclosed by Monforte with material and/or coating of poly(DMA-PMA-MAPS) as taught by Sola et al. with a reasonable expectation of success in forming a stable coating onto a bead or particle surface to reduce material hydrophobicity, to avoid aspecific protein binding, and/or for the oriented immobilization of azido-modified biomolecules; and/or to provide a click polymer surface for use in high-
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed August 31, 2021 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Monforte never describes a plurality of particles in a droplet (Applicant Remarks, pg. 8, fourth full paragraph); (b) Monforte does not teach a particle linked to respective primers specific for targets along a nucleic acid template (Applicant’s Remarks, pg. 8, sixth full paragraph); and (c) Sola does not teach a primer vehicle as claimed (Applicant Remarks, pg. 8, seventh full paragraph).
Regarding (a), Applicant’s assertion that Monforte does not describe a plurality of particles in a droplet, is not persuasive. Please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including as to the requirements as recited in instant claim 36, and that the term “microparticle” is a broad term that can encompass beads, particles, peptides, nucleic acids, etc. Thus, the combined references of Monforte and Sola et al. teach all of the limitations of the claims.
Regarding (b), Applicant’s assertion that Monforte does not teach a particle linked to respective primers specific for targets along a nucleic acid template, is not persuasive. Please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including what is recited in instant clam 36, and what is taught by Monforte. Thus, the combined references of Monforte and Sola et al. teach all of the limitations of the claims.
Regarding (c), Applicant’s assertion that Sola does not teach a primer vehicle as claimed, is not persuasive. Please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that no specific primer vehicle is recited in instant claim 36, and that none of the references has to teach each and every claim limitation. Monforte teaches the formation of aqueous/non-aqueous emulsions and reaction vesicles including vesicles comprising one bead and one cell, as well as, vesicle-vesicle merging; oil-water emulsions; aqueous droplets; and cells (interpreted as primer vehicles). Sola et al. teach microfluidic cells, microfluidic cell surfaces; and immobilized antigens (interpreted as microparticles and/or primer vehicles). Thus, the combined references of Monforte and Sola et al. teach all of the limitations of the claims.



(2)	The rejection of claims 36, 44 and 79-87 is maintained under 35 U.S.C. 103 as being unpatentable over Watson (US Patent Application Publication No. 20130225418, published August 29, 2013) in view Chiari (US Patent Application Publication No. 20160200847, published July 14, 2016; effective filing date of December 12, 2014).
Regarding claims 36, 44, 79 (in part) and 80-87, Watson teaches materials and methods for the preparation of nucleic acids including DNA and RNA for sequencing (paragraph [0004], lines 1-3). Watson teaches that target material can be sequestered in a fluid compartment or partition such as a single droplet, wherein other reagents including labels (e.g., barcoded or optically-labeled N-mers) can be provided, optionally also sequestered in droplets, such that the other reagents can be introduced into the fluid partitions containing the target material, for example, by merging droplets, resulting in the labeling of the target molecules (e.g., by hybridization of N-mers to the target nucleic acid); and target material can undergo optional processing such as selective enrichment, amplification, or capture on a substrate such as beads (interpreted as a plurality of microparticles in each droplet, and primers hybridized to distinct respective target sites, claim 36) (paragraph [0010]). Watson teaches that microfluidic devices include one or more channels in one or more analysis units, wherein an “analysis unit” is a microsubstrate such as a microchip that typically includes at least an inlet channel and a main channel, wherein the analysis unit can further include coalescence, detection, or sorting modules, such that the sorting module can be in fluid communication with branch channels which are in fluid communication with one or more outlet modules (interpreted as a microfluidic device; inlet channel in fluid communication with a carrier fluid channel; and an outlet channel, claim 36) (paragraph [0049], lines 1-10). Watson illustrates in Figure 10, droplets flowing through a channel until they reach a merge point where a bolus of aqueous fluid including the longer fragments is growing into the channel, wherein the droplet comes into contact with the bolus in the presence of an electric field, which causes the bolus to break-off from the fluid flow and form a mixed droplet (interpreted as a droplet generator; a plurality of droplets in the outlet channel; and droplets as primer vehicles, claim 36) (paragraph [0044]; and Figure 10). Watson teaches that once tiled fragments are made, they are exposed to a library of forward and reverse primer pairs for use in sequencing, wherein a library is constructed such that the primers prime the short fragments using sequences that are complementary to the ligated ends and that contain a barcode that identifies the sample, or in the case of a merged droplet, the droplet itself (interpreted as primer pairs; a complementary sequence; distinct primers; and primers comprising barcodes, claims 36, 44, 80 and 81) (paragraph [0007]). Watson teaches fluid compartments, such as droplets for the sequestration, isolation, labeling, detecting, identification and analysis of nucleic acids, wherein the invention can be applied to analyze all or a portion of genomic DNA, RNA or cDNA isolated in fluid compartments for use with analytical techniques such as sequencing, haplotyping, and multiplex digital PCR (interpreted as comprising a nucleic acid template molecule; releasable by a triggering event including ultrasound, claims 36, 83 and 84) (paragraph [008]-[0009]). Watson teaches that target material can be sequestered in a fluid compartment or partition such as a single droplet, where other reagents such as labels (e.g., barcoded or optically-labeled N-mers) can be provided, such that reagents can be introduced into the fluid partitions containing the target material, for example, by merging droplets, resulting in the labeling of the target molecules, such that target material can undergo optional processing such as selective enrichments, amplification, or capture on a substrate such as beads (interpreted as a plurality of microparticles; and interpreting beads as primer vehicles, claims 36 and 79) (paragraph [0010]). Watson teaches that target material obtained from a sample can include nucleic acids, proteins, carbohydrates, or other materials (paragraph [0011]). Watson teaches a barcoded library for use in the invention can comprise a plurality of fluid compartments (each droplet or compartment interpreted as a primer vehicle), each containing one or more copies of a unique construct, in which each construct includes an unique N-mer and a functional N-mer, wherein for a universal barcode library of general applicability, each functional N-mer can be a sticky end, capable of being associated with another sticky end, wherein functional N-mers include sequence-specific primers (interpreted as a plurality of copies of a PCR primer); random N-mers; antibodies; probe targets; and universal primer sites, and wherein fluid compartments can be water-in-oil droplets (interpreted as a plurality of copies of a PCR primer; and an emulsion, claim 36) (paragraph [0025]). Watson teaches that each droplet can contain a plurality of probes that hybridize to amplicons produced in the droplets, wherein the droplets contain two or more probes including 500 or more probes (interpreting probes as primer vehicles; as 5 to 200 primer vehicles; and interpreted to encompass 102 to 1010 copies, claims 83 and 87) (paragraph [0027]). Watson teaches the ability to amplify and detect single nucleic acids in droplets enables digital PCR, detection counting, and differentiation among nucleic acid, such that digital amplification techniques enables multiplex PCR in droplets (interpreted as conducting PCR, claim 86) (paragraph [0028]). Watson teaches that a bead-based library element contains one or more beads, and can also contain other reagents such as antibodies, enzymes, or other proteins (interpreting beads as primer vehicles; comprising a template nucleic acid molecule; and encompassing 5 to 200 primer vehicles, claims 36 and 82) (paragraph [0080]). Watson teaches that the droplet libraries are using an immiscible fluorocarbon oil (interpreted as surrounded by a fluorocarbon oil, claim 85) (paragraph [0084], lines 1-2). Watson teaches that the droplets formed will contain multiple copies of a library element (interpreted to encompass 102 to 1010 copies, claim 87) (paragraph [0091], lines 4-5). Watson teaches that a single-stranded nucleic acid is hybridized to oligonucleotides attached to the surface of a flow cell (paragraph [0102], lines 1-3). Watson teaches that Illumina adaptors can anneal/ligate onto either the primer library or the output from a targeted sequencing run so that it can be hybridized directly onto a flow cell (paragraph [0159], lines 11-14).
Watson does not specifically teach a hydrogel bead comprising a polymer consisting essentially of formula (I) (instant claim 79, in part). 
	Regarding claim 79 (in part), Chiari teaches the fabrication of arrays including glycan arrays that combines the higher sensitivity of a layered Si-SiO2 substrate with a novel immobilization chemistry via “click” reaction, such that the immobilization approach allows the oriented attachment of glycans on a “clickable” polymeric coating (Abstract, lines 1-5). Chiari teaches three-dimensional surface coating known to produce better signal-to-noise ratios, low non-specific binding, and high probe loading capacity (interpreted as high loading capacity) (paragraph [0004]). Chiari teaches a composition comprising at least one polymer, wherein the polymer comprises a polymeric backbone comprising (or consisting essentially of, or consisting of) at least two monomeric repeat units A and C, which are different from one another, wherein monomeric repeat unit A is a substituted acrylamide monomeric repeat unit Interpreted as including DMAA), and repeat unit C comprises at least one side group that comprises at least one optionally protected alkynyl group such as 3-trimethylsilanyl-prop-2-yn methacrylate (PMA) (interpreted as including part of formula (I)), such that this polymer can be uncrosslinked or crosslinked, part of a multilayer, and/or reacted to form a gel or a hydrogel (interpreted as encompassing the hydrogel of formula (I), claim 79) (paragraphs [0009]; and [0065], lines 1-3; and Figure 3). Chiari teaches that the monomeric repeat unit A comprises at least one N,N-substituted acrylamide repeat unit (interpreted as part of formula (I), claim 79) (paragraph [0015]). Chiari teaches the clickable polymer is used to form a coating on a Si/SiO2 wafer for the highly sensitive detection of mono- and oligosaccharide/protein interactions (paragraph [0063]). Chiari teaches that there are many applications possible with gels and hydrogels including biochemical-oriented applications such as use as sieving agents, or for drug delivery systems for the entrapment and release of pharmaceutically active proteins (paragraphs [0125]-[0126]). Chiari teaches that the relative amounts of the two polymers participating in the click reaction can be adapted for need, including the cross-link density and the hydrophobicity can be controlled by the ratio (paragraph [0135]). Chiari teaches that the sensor surface modification with a functional layer allows covalent bonding of different ligands, such that each of the three layers will be made to bind complementary functional groups, wherein the coating can be made to contain alkyne groups and azido groups (paragraph [0143]). Chiari teaches samples of slides with the first, the second, and the third layer were spotted with an azido-modified oligonucleotide from a solution containing the click catalyst, such that after incubation, the slides were washed and the oligonucleotide spots were visible (interpreted as the polymer of formula (I) comprising an oligonucleotide as Mol, claim 79) (paragraph [0150], lines 1-9). Chiari teaches a polymer comprising DMA, PMA and MAPS in a ratio of 97:2:1 (paragraph [0073]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of providing a clickable polymeric coating as exemplified by Chiari, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a substrate surface including beads and/or flow cells comprising a plurality of oligonucleotide probes and/or primers sequestered within a droplets, compartments and/or emulsions in the method of preparing nucleic acids for analysis and/or sequencing as disclosed by Watson to include a polymer coating having a backbone comprising repeat units A and repeat unit C, wherein repeat unit A comprises at least one N,N-substituted acrylamide, and repeat unit C comprises a clickable alkynyl group such as PMA as taught by Chiari with a reasonable expectation of success in forming a “clickable” coating on a bead, particle and/or solid surface, wherein the crosslink density and hydrophobicity of the polymer can be controlled by the ratio of the relative amounts of the two polymers; to provide a surface for the highly sensitive detection of mono- and oligosaccharide/protein interactions; to provide a clickable gel or hydrogel surface for use in biochemical-oriented applications including for binding different ligands including oligonucleotides such as on the surface of a flow cell; and/or to provide three-dimensional surface coatings for better signal-to-noise ratios, low non-specific binding, and high probe loading capacity for the sequestration, isolation, labeling, detection, identification, and/or analysis of nucleic acids.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
August 31, 2021 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Watson does not describe a plurality of particles in a droplet (Applicant Remarks, pg. 8, fourth full paragraph); (b) Watson does not teach a particle linked to respective primers specific for targets along a nucleic acid template (Applicant’s Remarks, pg. 8, sixth full paragraph); (c) Watson does not teach a primer vehicle as claimed (Applicant Remarks, pg. 8, seventh full paragraph; and last partial paragraph); and (d) Watson does not equate beads to primer vehicles or state that a primer can be linked to a bead (pg. 9, third full paragraph).
Regarding (a)-(c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 36, the interpretation of the claim language, and the limitations as recited in instant claim 36. It is noted that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that Watson does not describe a plurality of particles in a droplet, a particle linked to respective primers specific for targets along a nucleic acid template; and a primer vehicle as claimed, is not persuasive. As previously discussed supra, instant claim 36 does not recite a plurality of particles in a droplet, or that the respective primers are linked to the target nucleic acid template. Watson teaches that target material can be sequestered in a fluid compartment or partition such as a single droplet (interpreting fluid compartments, and droplets as primer vehicles); that other reagents can be introduced into the fluid partitions containing the target material by merging droplets resulting in the labeling of the target molecules such as by hybridization of N-mers to the target nucleic acid using sequence-specific primers (interpreted as a plurality of microparticles in each droplet, and sequence-specific primers as distinct PCR primers specific for respective target sites); detecting or identifying (e.g., by sequencing) one or a plurality of targets in a sample by digital PCR in fluid partitions using libraries of forward and reverse primers, including multiplex PCR in droplets using Illumina adaptors (interpreted as a plurality of microparticles in each droplet, and sequence-specific primers as distinct PCR primers specific for respective target sites); that each droplet can contain a plurality of probes that hybridize to amplicons produced in the droplets, wherein the droplets contain two or more probes including 500 or more probes (interpreting probes as a plurality of nucleic acid template molecules; and primer vehicles); that a bead-based library element contains one or more beads, and can also contain other reagents such as antibodies, enzymes, or other proteins comprising a template nucleic acid molecule (interpreting beads, antibodies, and proteins as microparticles); and that the droplets formed will contain multiple copies of a library element (interpreted to a plurality of template molecules and/or a plurality of microparticles). Chiari teaches a layered Si-SiO2 microarray substrate coated with a polymer for the immobilization of glycans; and that substrates are known in the art (interpreted as encompassing a plurality of microparticles). 
Thus, the combined references of Watson et al. and Chiari teach all of the limitations of the claims.
Regarding (d), as noted in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, MPEP § 2112.02(I) states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  
Applicant’s assertion that Watson does not equate beads to primer vehicles or state that a primer can be linked to a bead, is not persuasive for the reasons already of record. Additionally, Watson et al. teach that target material can undergo optional processing such as selective enrichment, amplification, or capture on a substrate such as beads; and bead based libraries in emulsion droplets that undergo multiplex PCR and sequencing including with Illumina adaptors. Thus, Watson et al. inherently teach primers linked to the bead through the target sequence, probe sequence and/or a linker.

Conclusion
Claims 36, 44 and 79-87 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639